MERRILL, Justice.
Petition for writ of certiorari to the Court of Appeals which affirmed the conviction of petitioner without an opinion.
We have uniformly held that in the absence of an opinion by the Court of Appeals, we have nothing to review. Gandy v. State, 276 Ala. 409, 162 So.2d 620; Crawford v. State, 276 Ala. 98, 159 So.2d 457. This rule does not preclude us from reviewing a decision of that court where a constitutional question is involved. Espey v. State, 263 Ala. 207, 82 So.2d 270.
Here, no constitutional question was argued in brief. It appears that no brief was filed by petitioner in the Court of Appeals until application for rehearing was filed.
Writ denied.
LIVINGSTON, C. J., and SIMPSON and HARWOOD, JJ., concur.